IN THE COURT OF APPEALS OF TENNESSEE
                               AT JACKSON
                                     April 20, 2000 Session

                                In Re ADOPTION OF M.J.S.

                  Direct Appeal from the Chancery Court for Shelby County
                  Nos. A5151-1, A5153-3(1)   Walter L. Evans, Chancellor



                    No. W1999-00197-COA-R3-CV - Filed October 5, 2000


Cindy G. Snyder and Wolfgang W. Snyder appeal the trial court’s final decree of adoption that
permitted Appellee Debra Sue Langston to adopt the Snyders’ fourteen-month-old grandson, M.J.S.
The Snyders’ daughter, Christine L. Snyder, previously had delivered physical custody of the child
to Langston and had executed a surrender of her parental rights in favor of Langston. Both the
Snyders and Langston filed petitions seeking to adopt the child, and the petitions were consolidated
in one action. The trial court permitted the Snyders to participate in the adoption proceedings for
the purpose of litigating the best interests of the child; however, the trial court refused to allow the
Snyders to pursue their own petition for adoption of the child based on the court’s ruling that
Tennessee’s adoption statutes did not give the Snyders standing to adopt the child. Based upon our
interpretation of Tennessee’s adoption statutes, we conclude that the trial court committed no
reversible error in conducting these adoption proceedings, and we affirm the court’s final decree of
adoption.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed; and
                                        Remanded

DAVID R. FARMER , J., delivered the opinion of the court. ALAN E. HIGHERS, J., filed a concurring
opinion. HEWITT P. TOMLIN , JR., SP . J., filed a dissenting opinion.

Richard A. Gordon, Memphis, Tennessee, for the appellants, Cindy G. Snyder and Wolfgang W.
Snyder.

Diana L. Schmied, Germantown, Tennessee, and Hayden Lait, Memphis, Tennessee, for the
appellee, Debra Sue Langston.

Paul G. Summers, Attorney General and Reporter, and Dianne Stamey Dycus, Deputy Attorney
General, for the State of Tennessee.
                                             OPINION

        On May 19, 1998, the Snyders filed a petition seeking to adopt their grandson, M.J.S., who
was born in December 1997. The Snyders’ petition for adoption alleged that the child and his
mother, Christine L. Snyder (Mother), had lived with the Snyders until April 28, 1998. At the time
they filed their petition, the Snyders did not have custody of the child, and they were uncertain as to
the child’s or the Mother’s whereabouts. The Snyders recently had obtained information, however,
that the Mother had surrendered her parental rights to the child, that the child was residing with
Debra Sue Langston at an unknown address, and that Langston had filed a petition to adopt the child.
Based on this information, the Snyders’ petition named Langston, the Mother, and the child’s
unknown father as respondents. In the event Langston had filed a petition seeking to adopt the child,
the Snyders asked the trial court to deem their petition for adoption as “a petition to intervene
therein.”

        Contrary to the Snyders’ belief, Langston had not yet filed a petition seeking to adopt the
child. The next day, however, Langston filed a petition for adoption of the child. Langston’s
petition alleged that she acquired custody of the child from the Mother on May 2, 1998, that the
Mother surrendered her parental rights to the child in favor of Langston before a judge of the
Juvenile Court of Shelby County on May 8, 1998, and that, since that date, the child had resided
continuously in Langston’s home.

       Initially, the petitions for adoption of the child were assigned to different parts of the
Chancery Court of Shelby County. In response to Langston’s petition, the Chancellor of Part III of
the Chancery Court entered an Order of Reference whereby the Chancellor appointed the Adoption
Resource Center as the child’s next friend. The Order of Reference directed that agency to

       investigate the condition and antecedents of the child for the purpose of ascertaining
       whether he is a proper subject for adoption, to make appropriate inquiry to determine
       whether the proposed adoptive home is a suitable one for the child, and to investigate
       any other circumstances or conditions which may have a bearing on the adoption and
       of which the Court should have knowledge.

        The Chancellor of Part III subsequently entered an order transferring Langston’s adoption
petition to Part I of the Chancery Court for consolidation with the Snyders’ adoption petition.
Thereafter, all proceedings in the consolidated actions took place in Part I of the Chancery Court.

        Langston responded to the Snyders’ petition for adoption by filing a motion to dismiss the
petition. In support of her motion to dismiss, Langston contended that the Snyders had not met the
statutory requirements for filing an adoption petition because they had neither physical custody of
the child nor the right to receive physical custody of the child pursuant to the applicable provisions
of Tennessee’s adoption statutes. See Tenn. Code Ann. §§ 36-1-111(d)(6), 36-1-115(b),
36-1-116(b)(5) (1996 & Supp. 1998). On the same day that Langston filed her motion to dismiss,
the Snyders filed a motion in which they sought various forms of relief, including the return of the


                                                 -2-
child to their home, access to confidential information pertaining to Langston’s adoption of the child,
and the right to intervene in Langston’s adoption proceedings.

        On June 25, 1998, the trial court entered an order denying Langston’s motion to dismiss the
Snyders’ adoption petition. In a separate order, the trial court declined to act on the Snyders’ request
for the return of the child to their home; however, the trial court ruled that the Snyders’ petition for
adoption would be deemed a petition to intervene in the pending adoption proceedings brought by
Langston, and the court permitted all parties and their attorneys to have access to certain documents
pertaining to the pending adoption proceedings. Langston requested permission from the trial court
to pursue an interlocutory appeal of these rulings, but the trial court denied Langston’s request. See
Tenn. R. App. P. 9.

        In October 1998, Langston filed a motion for summary judgment in which she again asked
the trial court to dismiss the Snyders’ adoption petition. In support of her motion, Langston
reiterated her argument that the Snyders had failed to meet the statutory requirements for filing an
adoption petition because the Snyders had neither physical custody of the child nor the right to
receive physical custody of the child pursuant to the applicable provisions of Tennessee’s adoption
statutes. Langston additionally challenged the Snyders’ right to intervene in the pending adoption
proceedings.

        In their memorandum of law and response opposing Langston’s motion for summary
judgment, the Snyders acknowledged that the Mother had surrendered her parental rights to the child
and had delivered physical custody of the child to Langston. Nevertheless, the Snyders insisted that,
in order to protect the child’s best interests, the trial court was required to conduct a hearing on the
merits of both adoption petitions to determine which of the petitioners, the Snyders or Langston,
should be permitted to adopt the child.

        Despite the Snyders’ objection that the child’s best interests could be served only by holding
a contested hearing on both adoption petitions, the trial court granted Langston’s motion for
summary judgment and dismissed the Snyders’ petition for adoption. In support of its ruling that
the Snyders lacked standing to file an “independent adoption petition,” the trial court observed that
the following facts were undisputed: Langston received physical custody of the child from the
Mother on May 2, 1998; the Mother lawfully surrendered the child to Langston in the Juvenile Court
of Shelby County on May 8, 1998; Langston had maintained physical custody of the child since
May 2, 1998; and the Snyders did not have custody of the child at the time they filed their adoption
petition on May 19, 1998. The trial court indicated that it was making no determination on the
Snyders’ right to intervene in the pending adoption proceedings “at this time,” but the court ruled
that the Snyders would “be allowed to be heard in the adoption hearing” and that the Snyders’
attorney would “be allowed to cross-examine witnesses and present deposition testimony and present
evidence as to the best interest and welfare of the child.”

        After the trial court orally granted Langston’s motion for summary judgment, but before the
court had entered a written order containing its rulings, the Snyders filed another pleading that they


                                                  -3-
titled “Intervening Petition for Adoption.” The intervening petition alleged, inter alia, that the
Mother had surrendered her parental rights to the child, that the child was in the physical custody of
Langston, and that the Snyders did not presently have custody of the child. As authority for their
intervening petition, the Snyders referenced the provisions of section 36-1-116(f)(1) of Tennessee’s
adoption statutes. See Tenn. Code Ann. § 36-1-116(f)(1) (Supp. 1998).

        Langston responded to the Snyders’ Intervening Petition for Adoption by filing another
motion to dismiss. In addition to repeating her argument that the Snyders had failed to meet the
statutory requirements for filing an adoption petition, Langston contended that the cited provisions
of the adoption statutes did not give the Snyders any right to intervene in the pending adoption
proceedings.

        In its subsequent order entered on Langston’s motion, the trial court stopped short of
dismissing the Snyders’ intervening petition. Instead, the trial court ruled that the Snyders had “no
standing at this time to petition for adoption” but that the Snyders would be allowed to intervene in
the pending adoption proceedings for the limited purpose of presenting evidence as to Langston’s
fitness. The trial court’s order also disposed of several pretrial motions filed by the Snyders. In one
of its rulings, the trial court agreed to consider information that had been filed in the Snyders’
adoption proceedings. The trial court indicated that it would consider this information, however,
“solely on the issue of guardianship in the event [Langston’s] petition [was] denied.”

         After conducting a hearing on Langston’s petition, the trial court entered a final decree
granting the adoption to Langston. On appeal from this final decree, the Snyders contend that the
trial court erred in (1) granting Langston’s motion for summary judgment and dismissing the
Snyders’ petition for adoption, (2) permitting the Snyders to intervene for the limited purpose of
litigating the best interest and welfare of the child, (3) accepting the home study report and approving
the recommendation of Anne McGinnis of the Adoption Resource Center, and (4) determining that
the proposed adoptive home of Langston was a suitable one for the child. The Snyders also attack
Tennessee’s adoption statutes on various constitutional grounds, contending that the statutes fail to
adequately protect the constitutional rights of the child.

         We first address the Snyders’ contention that the trial court erred in granting Langston’s
motion for summary judgment, thereby dismissing the Snyders’ petition for adoption and permitting
the Snyders to intervene for the limited purpose of litigating the best interest and welfare of the child.
In addressing this contention, we are mindful that summary judgment is appropriate only when the
parties’ “pleadings, depositions, answers to interrogatories, and admissions on file, together with the
affidavits, if any, show that there is no genuine issue as to any material fact and that the moving party
is entitled to a judgment as a matter of law.” Tenn. R. Civ. P. 56.04. In determining whether or not
a genuine issue of material fact exists for purposes of summary judgment, the courts are required to
consider the question in the same manner as a motion for directed verdict made at the close of the
plaintiff’s proof. See Byrd v. Hall, 847 S.W.2d 208, 210 (Tenn. 1993). That is, the trial court, and
this court on appeal, “must take the strongest legitimate view of the evidence in favor of the



                                                   -4-
nonmoving party, allow all reasonable inferences in favor of that party, and discard all countervailing
evidence.” Id. at 210-11.

        We begin our analysis of this issue with a brief overview of what we perceive to be the
relevant provisions of Tennessee’s adoption statutes. The legislature has stated that the primary
purpose of the adoption statutes “is to provide means and procedures for the adoption of children and
adults that recognize and effectuate to the greatest extent possible the rights and interests of persons
affected by adoption.” Tenn. Code Ann. § 36-1-101(a) (Supp. 1998). Among other rights and
interests, the adoption statutes strive to protect “the rights of all persons who are affected by [the
adoption] process and who should be entitled to notice of the proceedings for the adoption of a
child,” the interests of adopted children in achieving permanency “at the earliest possible date,” the
rights of adopted children to be free “from any interference by any person who may have some legal
claim after the child has become properly adjusted to the child’s adoptive home,” and, similarly, the
rights of adoptive parents to be free “from the later disturbance of their parental relationship with
their child.” Tenn. Code Ann. § 36-1-101(a)(4)–(6), (b)(3) (Supp. 1998). Above all, however, the
adoption statutes strive to protect the “best interests” of children who are involved in the adoptive
process. Tenn. Code Ann. § 36-1-101(a), (d) (Supp. 1998).

        Tennessee’s adoption statutes limit the parties who may bring an adoption proceeding in this
state by imposing certain requirements on such parties. Some of these requirements include that the
petitioner be over eighteen years of age, see Tenn. Code Ann. § 36-1-115(a) (1996), that the
petitioner be a resident of this state, subject to certain exceptions, see Tenn. Code Ann. §
36-1-115(d)–(f) (1996), and that any living spouse of the petitioner join in the petition if the spouse
is competent to do so, see Tenn. Code Ann. § 36-1-115(c) (1996).

        The adoption statutes additionally require that the petitioners have either physical custody
of the child or the right to receive custody of the child pursuant to a validly executed surrender. See
Tenn. Code Ann. § 36-1-115(b) (1996). In accordance with this requirement, the adoption statutes
provide that the petition for adoption must state “[t]hat the petitioners have physical custody of the
child or that they meet the requirements of § 36-1-111(d)(6) [regarding validity of surrenders], and
from what person or agency such custody was or is to be obtained.” Tenn. Code Ann. §
36-1-116(b)(5) (Supp. 1998).

        In the context of adoptions involving a surrender or parental consent, Tennessee’s adoption
statutes permit biological parents to surrender their parental rights to a child in favor of a particular
person or agency. The statutes define “surrender” as “a document executed under the provisions of
§ 36-1-111 or under the laws of another state or territory or country, by the parent or guardian of a
child, by which that parent or guardian relinquishes all parental or guardianship rights of that parent
or guardian to a child, to another person or public child welfare agency or licensed child-placing
agency for the purposes of making that child available for adoption.” Tenn. Code Ann. §
36-1-102(45) (Supp. 1998) (emphasis added). The statutes provide that “[a] surrender or parental
consent may be made or given to any prospective adoptive parent who has attained eighteen (18)
years of age, the department, or a licensed child-placing agency in accordance with the provisions


                                                  -5-
of this section.” Tenn. Code Ann. § 36-1-111(c) (Supp. 1998) (emphasis added). Thus, the statutes
allow a biological parent to surrender a child directly to a prospective adoptive parent chosen by the
biological parent. See id.; see also Tenn. Code Ann. § 36-1-111(l), (m), (q)(1) (Supp. 1998).

        Although a biological parent has the right to make the initial choice of his or her child’s
adoptive parent, the biological parent’s right to choose the child’s adoptive parent is not absolute.
In filing an adoption petition, the prospective adoptive parent must allege, inter alia, that the
petitioner is a fit person “to have the care and custody of the child and that it is in the best interest
of the child for this adoption to occur.” Tenn. Code Ann. § 36-1-116(b)(9) (Supp. 1998). In its final
order of adoption, the trial court must find “[t]hat the adoption is for the best interest of the child.”
Tenn. Code Ann. § 36-1-120(a)(13) (1996). Thus, the biological parent’s choice of an adoptive
parent is always subject to the trial court’s determination that the proposed adoption is in the child’s
best interests.

        The adoption statutes contemplate different types of intervention by interested parties.
Tennessee’s paternity statutes permit the putative father of a child for whom an adoption petition has
been filed to file a complaint to establish parentage or to intervene in the adoption proceedings by
filing a complaint in the court in which the adoption petition is pending. If the putative father
chooses this course of action, he may pursue his complaint to establish his parentage of the child,
or he may intervene for the purpose of presenting a defense to the adoption petition. See Tenn. Code
Ann. §§ 36-2-307(c), 36-2-318(j) (Supp. 1998). In such cases, the court hearing the adoption
petition has exclusive jurisdiction to determine the issue of parentage. See Tenn. Code Ann. §
36-2-307(c)(3) (Supp. 1998).

         Moreover, in cases involving a child who is the subject of a surrender, parental consent, or
guardianship order, Tennessee’s adoption statutes authorize “any person” who is interested in the
child’s welfare to intervene in a surrender or adoption proceeding for the purpose of presenting
evidence regarding the best interests of the child. See Tenn. Code Ann. § 36-1-111(u)(2) (Supp.
1998). Specifically, the statutes authorize the Department of Children’s Services (DCS), a licensed
child-placing agency, a licensed clinical social worker, or “any person” to intervene in the
proceeding by filing a sworn complaint that “seeks to present proof concerning the best interests of
the child.” Id.; cf. Tenn. Code Ann. § 36-1-116(k)(1) (Supp. 1998) (authorizing DCS or licensed
agency or social worker to intervene in any adoption proceeding for purpose of litigating child’s best
interests). The party seeking to intervene may file the complaint “in the court where the surrender
was executed or filed or where the adoption petition containing a parental consent was filed.” Tenn.
Code Ann. § 36-1-111(u)(3) (Supp. 1998). After conducting a final hearing on the complaint, if the
trial court finds by clear and convincing evidence that such action is in the best interests of the child,
the trial court may “enter an order removing the child from the prospective adoptive parents or other
custodian or guardian of the child.” Tenn. Code Ann. § 36-1-111(v)(4) (Supp. 1998). In that event,
the trial court “may award temporary legal custody giving any person, [DCS] or [a] licensed child-
placing agency, or a child-caring agency, the care and custody of the child.” Id.; cf. Tenn. Code Ann.
§ 36-1-116(k)(7) (Supp. 1998) (authorizing trial court to remove child from custody of prospective



                                                   -6-
adoptive parents, dismiss adoption petition, and make alternate disposition if court finds by clear and
convincing evidence that such action is in child’s best interests).

         The adoption statutes contemplate another type of intervention where a third party files a
petition seeking to adopt the same child that is subject to a pending adoption petition. With one
notable exception, a third party who files an intervening petition seeking to adopt a child must meet
all of the statutory requirements for filing an adoption petition. That is, the person must be over
eighteen years of age, the person’s spouse must join in the petition (if the person has a living spouse
who is competent to do so), and the person must be a resident of this state (unless the person is
related to the child or is in military service stationed out of this state). See Tenn. Code Ann. §
36-1-115(a), (c), (d), (e), (f) (1996).

        In order to file an intervening petition for adoption, however, the petitioner need not have
physical custody of the child or the right to receive custody of the child because the adoption statutes
specifically except such intervenors from the statutes’ custody requirement. Specifically, the
pertinent provision of the adoption statutes states that

                [t]he petitioners must have physical custody or must demonstrate to the court
        that they have the right to receive custody of the child sought to be adopted as
        provided in § 36-1-111(d)(6) at the time the petition is filed, unless they are filing
        an intervening petition seeking to adopt the child.

Tenn. Code Ann. § 36-1-115(b) (1996) (emphasis added).

        Although persons who file an intervening petition seeking to adopt a child need not have
physical custody or the right to receive custody of the child at the time they file their petition, other
provisions of the adoption statutes indicate that, in order to prevail on their petition to adopt the
child, the intervening petitioners must meet the statutes’ custody requirement at some point in the
adoption proceedings. The adoption statutes provide that a petition for adoption must state “[t]hat
the petitioners have physical custody of the child or that they meet the requirements of
§ 36-1-111(d)(6) [regarding validity of surrenders], and from what person or agency such custody
was or is to be obtained.” Tenn. Code Ann. § 36-1-116(b)(5) (Supp. 1998). Although section
36-1-115(b) of the adoption statutes excepts intervening petitioners from this custody requirement,
section 36-1-116(b)(5) does not. Compare Tenn. Code Ann. § 36-1-115(b) (1996), with Tenn. Code
Ann. § 36-1-116(b)(5) (Supp. 1998).

        Another provision of the adoption statutes provides courts with guidance when they are faced
with both an original adoption petition and an intervening adoption petition. When an adoption
petition is filed, the trial court in which the petition is filed has “exclusive jurisdiction of all matters
pertaining to the child, including the establishment of paternity of a child pursuant to chapter 2,




                                                    -7-
part 1 of this title,1 except for allegations of delinquency, unruliness or truancy of the child pursuant
to title 37.” Tenn. Code Ann. § 36-1-116(f)(1) (Supp. 1998) (footnote added). This grant of
jurisdiction, however, includes the following caveat:

         [P]rovided, that, unless a party has filed an intervening petition to an existing
         adoption petition concerning a child who is in the physical custody of the original
         petitioners, the court shall have no jurisdiction to issue any orders granting custody
         or guardianship of the child to the petitioners or to the intervening petitioners or
         granting an adoption of the child to the petitioners or to the intervening petitioners
         unless the petition affirmatively states, and the court finds in its order, that the
         petitioners have physical custody of the child at the time of the filing of the petition,
         entry of the order of guardianship, or entry of the order of adoption or unless the
         petitioners otherwise meet the requirements of § 36-1-111(d)(6).

Tenn. Code Ann. § 36-1-116(f)(1) (Supp. 1998).

        Although the foregoing statute is not a model of clarity, we interpret this statute to mean that,
in cases where an intervening adoption petition has been filed, neither the original petitioners nor
the intervening petitioners will be granted an adoption of the child unless the trial court finds that
the petitioners have either physical custody of the child or the right to receive custody of the child
pursuant to a validly executed surrender. See id. This interpretation is bolstered by other provisions
of the adoption statutes, which require the trial court to include in its final order of adoption, among
other findings, “[t]he date when the petitioners acquired physical custody of the child and from what
person or agency or by which court order.” Tenn. Code Ann. § 36-1-120(a)(4) (1996).

        Applying the foregoing principles to the present adoption proceedings, we first conclude that
the Snyders met the statutory requirements for filing an intervening petition for adoption. The
adoption statutes specifically permitted the Snyders to file an intervening petition seeking to adopt
the child even if the Snyders did not have physical custody of the child or the right to receive custody
of the child at the time they filed their petition. See Tenn. Code Ann. § 36-1-115(b) (1996).
Inasmuch as the Snyders’ petition constituted “an intervening petition seeking to adopt the child,”
the petition did not have to allege that the Snyders had physical custody of the child or the right to
receive custody of the child pursuant to a valid surrender. Id.

        Nevertheless, we decline to reverse the trial court’s final decree of adoption based upon the
court’s refusal to permit the Snyders to proceed with their intervening adoption petition.2 Although


         1
         Chapter 2, part 1 of title 36 was repealed in 1997. See 1997 Tenn. Pub. Acts. 477, § 1 (repealing Tenn. Code
Ann. §§ 36-2-101 to -115 (1996)). Tennessee’s new paternity statutes appear in chapter 2, part 3 of title 36. See Tenn.
Code Ann. §§ 36-2-301 to -322 (Supp. 1998).

         2
         Contrary to the Snyders’ description of the trial court’s action, we are not convinced that the trial court
dismissed the Snyders’ inte rvening petitio n for adop tion. In its order on Langston’s motion for summary judgment, the
                                                                                                           (continued ...)

                                                           -8-
the Snyders were not required to comply with the statutory custody requirement before filing an
intervening petition for adoption, under the pertinent provisions of the adoption statutes, the trial
court was not authorized to grant the Snyders an adoption unless the court found that the Snyders
had physical custody or the right to receive custody of the child at some point during the adoption
proceedings. See Tenn. Code Ann. §§ 36-1-116(f)(1), 36-1-120(a)(4) (1996 & Supp. 1998). At no
time during these adoption proceedings did the Snyders have either physical custody of the child or
the right to receive custody of the child pursuant to a validly executed surrender. To the contrary,
it was undisputed that, at all times pertinent to these adoption proceedings, Langston was the only
petitioner who had physical custody of the child or the right to receive custody of the child pursuant
to a valid surrender executed by the Mother. In light of the undisputed fact that the Snyders never
met the adoption statutes’ custody requirement, we conclude that the trial court did not err in
refusing to allow the Snyders to pursue their intervening petition for adoption.3

        On appeal, the Snyders contend that the trial court erred in granting Langston’s motion for
summary judgment on this issue because Langston’s motion failed to comply with the technical
requirements of rule 56.03 of the Tennessee Rules of Civil Procedure. Rule 56.03 requires the party
moving for summary judgment to provide “a separate concise statement of the material facts as to
which the moving party contends there is no genuine issue for trial.” Tenn. R. Civ. P. 56.03. The
rule directs the movant to set forth each fact in a separate, numbered paragraph and to support each
fact with a specific citation to the record. See id. These requirements were added in 1997 to assist
the court and litigants in determining whether the record contains a genuine issue as to any material
fact. See Tenn. R. Civ. P. 56.03 advisory commission comment.

        In the present case, Langston supported her motion for summary judgment with a
memorandum of law that contained a concise statement of material facts; however, Langston failed
to separately number the facts or to support each fact with a specific record citation. Nevertheless,
we decline to reverse the trial court’s summary judgment based upon Langston’s failure to comply
with rule 56.03’s technical requirements. When the trial court granted Langston’s motion for
summary judgment, the only material fact at issue was whether the Snyders had physical custody or
the right to receive custody of the child pursuant to Tennessee’s adoption statutes. At the summary
judgment hearing, the Snyders’ counsel conceded that the Snyders had not met the adoption statutes’


         2
            (...continued)
trial court clearly dismissed the first petition for adoption filed by the S nyders. The trial court did not express itself as
clearly, however, when it entered its subsequent order on Langston’s motion to dismiss the intervening petition for
adoption filed by the Snyders. Rather than dismissing the intervening petition, the trial court’s order merely ruled that
the Snyders lac ked standin g to pursue th eir petition “at this time.” Reg ardless of ho w the trial court’s ac tion is
characterized, we agree that the court’s ruling on this issue effectively prevented the Snyders from pursuing their petition
to adopt the child.

         3
            W e reject the Snyders’ co ntention that they h ad physical c ustody of the c hild until April 28, 1998, by virtue
of the fact that the M other and th e child reside d in the Snyd ers’ home u ntil that date. Eve n if the child’s residence in the
Snyders’ home could be characterized as physical custody by the Snyders, we note that this custody arrangement did not
exist on May 19, 1998, when the Snyders filed their petition for adoption, or at any other time during these adoption
proceedings.

                                                               -9-
custody requirement. Under these circumstances, we conclude that the Snyders were not prejudiced
by any technical deficiencies in Langston’s summary judgment motion. See Selvy v. Vinsant, No.
03A01-9903-CV-00081, 1999 WL 894435, at *1 (Tenn. Ct. App. Oct. 13, 1999) (no perm. app.
filed). Moreover, we note that the Snyders’ own memorandum of law and response opposing
Langston’s motion contained many factual assertions that were not supported by citations to the
record.

        In contending that the trial court erred in granting Langston’s motion for summary judgment,
the Snyders insist that the trial court should have conducted a full and fair hearing to determine the
merits of the competing petitions for adoption filed in this case. The Snyders’ argument suggests
that the trial court should have given equal consideration to Langston’s adoption petition and the
Snyders’ intervening adoption petition despite the Snyders’ failure to meet the adoption statutes’
custody requirement.

        We conclude that this argument is without merit. As we previously indicated, the adoption
statutes did not authorize the trial court to grant the Snyders’ adoption petition because it was
undisputed that the Snyders had neither physical custody of the child nor the right to receive custody
pursuant to the relevant provisions of the adoption statutes. In our view, this limitation on the trial
court’s authority to grant an adoption was consistent with other provisions of the adoption statutes
that permitted the Mother, as the child’s biological parent, to choose the child’s prospective adoptive
parent subject to the trial court’s determination that such adoption was in the child’s best interests.

        In the present case, it was undisputed that the Mother physically delivered the child to
Langston and that, shortly thereafter, the Mother executed a surrender designating Langston as the
child’s prospective adoptive parent. Under our current adoption statutes, the Mother had the right
to choose Langston as the child’s adoptive parent subject to the trial court’s determination that the
proposed adoption was in the child’s best interests. See Tenn. Code Ann. §§ 36-1-102(45),
36-1-111(c), 36-1-116(b)(9), 36-1-120(a)(13) (1996 & Supp. 1998). Inasmuch as the Snyders had
neither physical custody of the child nor the right to receive custody, and inasmuch as the Mother
delivered the child to Langston and thereafter executed a surrender in Langston’s favor, we reject
the Snyders’ contention that their adoption petition was entitled to the same consideration as the
petition filed by Langston.4

        In holding that the Mother had the right to choose the child’s adoptive parent, subject to the
trial court’s later determination that the proposed adoption was in the child’s best interests, we also
reject any suggestion that, inasmuch as the Mother surrendered all parental rights to the child, she
had no right to choose the child’s prospective adoptive parent. The adoption statutes specifically
permit a biological parent to choose a child’s prospective adoptive parent while at the same time


         4
          W e also reject the Snyders’ contention that the trial court should have conducted a full and fair h earing to
explore the issues of dur ess and und ue influence re lative to the M other’s execution of the surrender in favor of Langston.
The Mother has not attempted to revoke the surrender, and the Snyders’ intervening petition for adoption contains no
allegations of a ny deficiencies in the Mo ther’s executio n of the surrend er.

                                                            -10-
surrendering all parental rights to the child in favor of the adoptive parent. See Tenn. Code Ann. §§
36-1-102(45), 36-1-111(c) (Supp. 1998). To this end, the adoption statutes draw a distinction
between a voluntary surrender of parental rights, such as occurred here, and an involuntary
termination of parental rights. In the case of a voluntary surrender, the adoption statutes permit the
biological parent to choose the child’s prospective adoptive parent; however, the statutes confer no
such right on a biological parent whose rights are involuntarily terminated. Compare Tenn. Code
Ann. § 36-1-111 (Supp. 1998), with Tenn. Code Ann. § 36-1-113 (Supp. 1998).

        In our view, the adoption statutes’ provisions authorized the procedure employed by the trial
court in this case. When faced with competing adoption petitions, the trial court properly allowed
Langston to proceed with her petition, inasmuch as only her petition met the statutory custody
requirement. See Tenn. Code Ann. § 36-1-116(f)(1) (Supp. 1998). As authorized by the cited
statutory provisions, the trial court also allowed the Snyders to proceed with their petition to the
extent that it sought to litigate the issue of the best interests of the child. See Tenn. Code Ann. §
36-1-111(u)(2) (Supp. 1998). Under the applicable statute, the Snyders had the burden of proving
by clear and convincing evidence that the proposed adoption was not in the child’s best interests.
See Tenn. Code Ann. § 36-1-111(v)(4) (Supp. 1998). If the Snyders had succeeded in meeting this
burden, the Snyders then could have asked the court for custody of the child and pursued their
petition for adoption. See id.

        We believe that this interpretation is consistent with the entire statutory scheme, which
attempts to strike a balance between several potentially conflicting interests, including the biological
parent’s right to choose a prospective adoptive parent, the petitioner’s right to custody of the child
pending the adoption proceedings, any third party’s interest in the child’s welfare, and the trial
court’s duty to protect the child’s best interests. In light of this statutory scheme, we conclude that
the trial court did not err in allowing Langston to proceed with her petition for adoption while
refusing to permit the Snyders to pursue their intervening adoption petition.

        We also affirm the trial court’s final decree of adoption wherein the court found that
Langston’s proposed adoption was in the child’s best interests. As required by Tennessee’s adoption
statutes, the trial court found in its final decree of adoption that Langston was a fit person to have
the care and custody of the child, that Langston was financially able to provide for the child, that the
child was suitable for adoption, that the adoption was in the best interests of the child, and that
Langston had met all of the statutory requirements for adopting the child. See Tenn. Code Ann. §
36-1-120(a)(10)–(13), (d) (1996).

        Our review of the trial court’s final decree of adoption is governed by rule 13(d) of the
Tennessee Rules of Appellate Procedure. See Sonet v. Unknown Father of J.D.H., 797 S.W.2d 1,
5 (Tenn. Ct. App. 1990). Rule 13(d) requires this court, in conducting a de novo review of the
record, to presume that the trial court’s factual findings are correct, unless the evidence in the record
preponderates otherwise. See Tenn. R. App. P. 13(d). In applying this standard of review, we are
mindful that “the findings of the trial court as to the credibility of the witnesses are entitled to great
weight.” Sonet, 797 S.W.2d at 5.


                                                  -11-
        Applying the foregoing standard of review, we conclude that the evidence does not
preponderate against the trial court’s finding that Langston’s proposed adoption of the child was in
the child’s best interests. This evidence showed that, when the final adoption hearing was held in
February 1999, the child had been in Langston’s custody for over eight of the fourteen months of the
child’s life. The child had developed a strong emotional bond with Langston, and he called Langston
“Mama.” Langston was forty years of age, had a college degree in mathematics, and had worked for
the same employer for over twenty years. She earned in excess of $70,000 per year and was
financially able to provide for the child. While Langston was at work, a nanny took care of the child.
According to Langston, the nanny and the child got along well, and they loved each other. Langston
had completed the state’s training courses for adoptive parents, and Anne McGinnis, the licensed
clinical social worker who performed the home study on Langston’s home, gave Langston a
favorable recommendation.

        In contending that the trial court erred in finding that Langston’s adoption was in the child’s
best interests, the Snyders focus primarily on two factors: (1) the nontraditional structure of
Langston’s home, and (2) Langston’s credibility problems as evidenced by her failure to divulge
certain information during a July 1998 deposition. Regarding the first factor, the evidence showed
that Langston had resided with the same woman for over seven years. At the time of trial, the two
women lived together in a house that they owned jointly. Langston testified that she and her
roommate were “close committed friends” and that they intended “to live together forever.”
Langston and her roommate acknowledged that they had a prior sexual relationship, but the
roommate testified that, since the child came into the home, this sexual relationship had ceased and
they were “evaluating that relationship.” As the result of artificial insemination, Langston’s
roommate gave birth to a son in December 1998. Langston, her roommate, the roommate’s infant
son, and the child all lived together in a four-bedroom, two-bathroom house where each had his or
her own bedroom.

        As for the issue of Langston’s credibility, the evidence showed that, when Langston was
asked during a July 1998 deposition where she lived, she testified that she lived in a house on
Tunbridge Place and that the house was titled in her name. Langston did not divulge, however, that
she had sold the house just days prior to her deposition and that she soon would be moving to a new
home that she had purchased jointly with her roommate. During the July 1998 deposition, Langston
also did not fully disclose the nature of her relationship with her roommate, and she did not divulge
that she was considering hiring a new nanny for the child.

        Despite these arguably negative factors, we decline to second-guess the trial court’s finding
that Langston’s proposed adoption was in the child’s best interests. Many of the asserted credibility
problems with Langston’s testimony stemmed, not from Langston’s affirmative misrepresentations,
but from her failure to voluntarily disclose certain information. Although the Snyders’ counsel
attempted to impeach Langston by referencing her July 1998 deposition testimony, Langston
explained, apparently to the trial court’s satisfaction, that she accurately identified her place of
residence, the identity of her roommate, and the identity of the child’s nanny when she was asked
these questions during the deposition. Significantly, the record contains no evidence that Langston


                                                 -12-
attempted to conceal these details from Anne McGinnis, the licensed clinical social worker who
performed the home study. To the contrary, McGinnis testified that she was fully aware of
Langston’s living arrangements and the nature of Langston’s relationship with her longtime
roommate.

         As for the nontraditional structure of Langston’s home, the Snyders’ counsel was permitted
to fully explore the details of Langston’s living arrangements in his cross-examination of Langston,
Langston’s roommate, and Anne McGinnis.5 The trial court specifically considered this evidence,
but ultimately the court found that the proposed adoption was in the child’s best interests. We agree
that, just as a parent’s lifestyle is a factor for the trial court to consider in making a custody decision,
see In re Parsons, 914 S.W.2d 889, 894 (Tenn. Ct. App. 1995), the lifestyle of a proposed adoptive
parent is certainly a factor that the trial court should consider in determining whether a proposed
adoption is in a child’s best interests, see Hale v. Brewer, No. 03A01-9301-CV-00054, 1993 WL
328061, at *2 (Tenn. Ct. App. Aug. 18, 1993) (no perm. app. filed). By itself, however, this factor
does not control the outcome of custody or adoption decisions, particularly absent evidence of its
effects on the child. See Parsons, 914 S.W.2d at 894.

        After reviewing the entire record in this case, and particularly the evidence presented at the
final adoption hearing, we decline to disturb the trial court’s finding that Langston’s proposed
adoption was in the child’s best interests. Although the Snyders questioned Langston’s living
arrangements and her ability to raise a male child in that environment, the record contains little
evidence as to what, if any, effects this factor might have on the child. The evidence showed that
Langston and her roommate maintained separate bedrooms and had ceased their sexual relationship
since the child came into the home. They did not rule out the possibility of resuming their sexual
relationship at some future date, but their present focus was on parenting their respective children.
Langston acknowledged the child’s need for interaction with adult males, and she expressed her
commitment to providing opportunities for such interaction. Anne McGinnis opined that such
interaction was a concern any time a single parent undertook to raise a child, regardless of the
parent’s sexual orientation.

        The Snyders also contend that the trial court erred in accepting the home study report
prepared by Anne McGinnis and in approving her recommendation that Langston was fit to adopt
the child. The Snyders contend that McGinnis’s home study report failed to comply with the order
of reference appointing her because McGinnis failed to investigate and report all of the
circumstances and conditions which had a bearing on the adoption and of which the trial court
should have been apprised. In particular, the Snyders criticize McGinnis’s report because it failed
to divulge the full extent and nature of Langston’s relationship with her roommate. The Snyders also
criticize McGinnis’s report and recommendation because, in terms of parental fitness, McGinnis


         5
           During the adoption hearing, the trial court indicated that it also would allow the Snyders “to take the stand
and testify as to why they [felt] it [was] not in the best interest of this child to be placed with Ms. Langston;” however,
the Snyders d id not take ad vantage of this o pportunity. W e also note tha t the Snyders faile d to prese nt any other
evidence to this effect, either by la y or expert tes timony.

                                                          -13-
rated Langston a “ten” on a scale of one to ten, and McGinnis testified that her assessment of
Langston’s fitness to adopt the child was not affected by the sexual nature of Langston’s relationship
with her roommate.

        Contrary to the Snyders’ contention, we conclude that the trial court was not required to
reject Anne McGinnis’s home study report and adoption recommendation. The Snyders’ objections
on appeal relate, not to the admissibility of McGinnis’s report and recommendation, but to the
weight that should have been given this evidence. See Cates v. Better-Bilt Aluminum Prods. Co.,
607 S.W.2d 476, 478 (Tenn. 1980); Estate of Jessee v. White, 633 S.W.2d 767, 769 (Tenn. Ct. App.
1982); see also Plunk v. Illinois Cent. R.R., No. 02A01-9707-CV-00167, 1998 WL 227772, at *17
(Tenn. Ct. App. May 8, 1998), perm. app. denied (Tenn. Oct. 19, 1998) (indicating that weaknesses
in expert’s opinion bear on weight of evidence rather than its admissibility). On cross-examination,
the Snyders’ counsel had ample opportunity to impeach McGinnis regarding the contents of her
report and the bases for her recommendation. See Plunk, 1998 WL 227772, at *17; Boye v. Moore,
No. 03A01-9812-CV-00424, 1999 WL 1068699, at *8 (Tenn. Ct. App. Nov. 24, 1999) (no perm.
app. filed). As the trier of fact, the trial court was in the best position to adjudge the credibility of
McGinnis’s testimony and to determine the weight to give her report and recommendation. See
Williams v. Steward, No. 02A01-9712-CV-00311, 1998 WL 408795, at *2 (Tenn. Ct. App. July 22,
1998) (no perm. app. filed); York v. York, No. 01A01-9104-CV-00131, 1992 WL 181710, at *4
(Tenn. Ct. App. July 31, 1992) (no perm. app. filed).

         As previously stated, our review of this matter is de novo upon the record of the trial court,
accompanied by a presumption of correctness of the trial court’s findings of fact, unless the
preponderance of the evidence is otherwise. Rule 13(d) Tenn. Rule App. P. This court is limited
to the facts in the record before us. We are unable to find any evidence in this record that the rearing
of this child by Ms. Langston will have an adverse effect on the child. We do not feel that this court
can take judicial notice of this.

        We further conclude that the Snyders’ constitutional attacks on the adoption statutes do not
provide a basis for reversing the final decree of adoption. The Snyders first complain that the
adoption statutes are unconstitutional because they fail to provide a child’s biological relatives with
notice of the child’s impending adoption. In fact, the adoption statutes contain a specific provision
dispensing with such notice. The challenged provision states that

                [o]ther biological or legal relatives of the child or the adult are not necessary
        parties to the proceeding and shall not be entitled to notice of the adoption
        proceedings unless they are legal guardians as defined in § 36-1-102 or legal
        custodians of the person of the child or adult at the time the petition is filed.

Tenn. Code Ann. § 36-1-117(d)(1) (Supp. 1998). The Snyders also complain that the adoption
statutes are unconstitutional because they fail to contain a provision requiring the appointment of a
guardian ad litem to represent the child’s best interests in an adoption proceeding.



                                                  -14-
         The law is well-established that “[a] person has no standing to contest the constitutionality
of a statutory provision unless the provision he claims to be deficient has been used to deprive him
of his rights.” State v. Johnson, 762 S.W.2d 110, 118 (Tenn. 1988), cert. denied, 489 U.S. 1091
(1989); State v. Vanzant, 659 S.W.2d 816, 819 (Tenn. Crim. App. 1983); accord State v. Perry, 13
S.W.3d 724, 741 (Tenn. Crim. App. 1999); State v. Purkey, 689 S.W.2d 196, 201 (Tenn. Crim. App.
1984). In accordance with this principle, the courts of this state “have refused to permit an
individual to question the constitutionality of a statute in the absence of a showing that he or she has
been adversely affected by it.” In re Adoption of Taylor, 678 S.W.2d 69, 73 (Tenn. Ct. App. 1984).

        In In re Adoption of Taylor, for example, we held that an adoptive child’s grandparents
lacked standing to challenge the constitutionality of Tennessee’s adoption statutes because the
grandparents failed to demonstrate that their rights or interests had been adversely affected by the
challenged provisions. Taylor, 678 S.W.2d at 73. In Scott v. Pulley, 705 S.W.2d 666, 670-71
(Tenn. Ct. App. 1985), we held that an adoptive child’s biological mother lacked standing to
challenge the constitutionality of a provision that established a ninety-day period for revoking
surrenders. Inasmuch as the biological mother waited almost eleven months to attempt to revoke
her surrender, we reasoned that she had not been adversely affected by the statute’s ninety-day
limitation period. See Scott, 705 S.W.2d at 671.

        We conclude that the Snyders lacked standing to raise the foregoing constitutional challenges.
The Snyders had notice of the child’s adoption proceedings, and they were permitted to participate
in the proceedings for the purpose of litigating the child’s best interests. Under these circumstances,
the Snyders cannot claim that either they or the child were adversely affected by the challenged
provision dispensing with notice to the child’s biological relatives.

        We similarly reject the Snyders’ contention that the adoption statutes are constitutionally
infirm because they fail to contain a provision requiring the appointment of a guardian ad litem in
adoption proceedings. Although the adoption statutes do not contain such a requirement, the statutes
also do not prohibit the appointment of a guardian ad litem in adoption proceedings. Inasmuch as
the Snyders did not ask the trial court to appoint a guardian ad litem for the child, and inasmuch as
the Snyders were permitted to intervene in the adoption proceedings for the purpose of litigating the
child’s best interests, we fail to see how they or the child were prejudiced by the absence of such a
statutory requirement.

        The Snyders additionally challenge the adoption statutes on equal protection grounds,
contending that the statutes violate equal protection principles because they fail to contain provisions
requiring the trial court to consider placing a child with relatives before placing the child with non-
relatives. In support of this argument, the Snyders cite Tennessee’s guardianship statutes, which
direct the trial court, in appointing a guardian for a child, to consider the following persons in the
order listed:

                (1)     The parent or parents of the minor;



                                                 -15-
               (2)     The person or persons designated by the parent or parents in a will or
        other written document;

                (3)     Adult siblings of the minor;

                (4)     Closest relative(s) of the minor; and

                (5)     Other person(s).

Tenn. Code Ann. § 34-12-103 (1996). The Snyders also cite this state’s foster care statutes, which
require that, for each child in foster care, a plan be prepared that includes one of the following goals:

                (A)     Return of the child to parent;

                (B)     Placement of the child with relatives of the child;

                (C)     Adoption, . . . ;

                (D)     Permanent foster care; and

                (E)     Emancipation by marriage, court order or reaching the age of majority.

Tenn. Code Ann. § 37-2-403(a)(1) (Supp. 1998).

         Both the United States Constitution and the Tennessee Constitution contain provisions
guaranteeing to citizens the equal protection of the laws. See Brown v. Campbell County Bd. of
Educ., 915 S.W.2d 407, 412 (Tenn. 1995) (citing U.S. Const. amend. XIV; Tenn. Const. art. I, § 8,
art. XI, § 8), cert. denied, 517 U.S. 1222 (1996). These constitutional provisions “confer essentially
the same protection upon the individuals subject to those provisions” by guaranteeing that “all
persons similarly circumstanced shall be treated alike.” Tennessee Small Sch. Sys. v. McWherter,
851 S.W.2d 139, 152-53 (Tenn. 1993) (quoting F.S. Royster Guano Co. v. Virginia, 253 U.S. 412,
415 (1920)).

        Because of the similarities between the federal and state equal protection provisions,

        [w]hen interpreting Article XI, Section 8 [of the Tennessee Constitution], the courts
        of this state utilize the same framework developed by the United States Supreme
        Court for analyzing equal protection claims brought under the [Fourteenth]
        Amendment to the federal constitution. . . . Under this framework, a legislative
        classification is subject to strict scrutiny when it interferes with a fundamental right
        or operates to the [disadvantage] of a suspect class of persons. . . . If, however, a
        legislative classification does not interfere with a fundamental right or adversely
        affect a suspect class of persons, then the classification is subject to [rational] basis


                                                  -16-
         scrutiny. . . . Under rational basis scrutiny, a legislative classification will be upheld
         if a reasonable basis can be found for the classification or if any set of facts may
         reasonably be conceived to justify it.

Caudill v. Foley, No. 01A01-9903-CH-00187, 1999 WL 976597, at *6 (Tenn. Ct. App. Oct. 28,
1999), perm. app. denied (Tenn. Apr. 17, 2000) (citations omitted).

        In the present case, the Snyders contend that this state’s laws treat children who are the
subject of adoption proceedings differently than children who are the subject of guardianship or
foster care proceedings.6 Inasmuch as the challenged classification does not disturb a fundamental
right or adversely affect a suspect class of persons, we must uphold the classification if any
reasonable basis for it exists. See Caudill, 1999 WL 976597, at *6. In this regard, the adoption
statutes themselves provide a reasonable basis for the legislature’s disparate treatment of children
involved in adoption proceedings. As we previously discussed, the adoption statutes recognize the
right of a child’s biological parent to choose the child’s adoptive parent, subject to the trial court’s
determination that the proposed adoption is in the child’s best interests.7 See Tenn. Code Ann. §§
36-1-102(45), 36-1-111(c), 36-1-116(b)(9), 36-1-120(a)(13) (1996 & Supp. 1998). In cases where
a trial court is presented with a valid surrender or parental consent, requiring the court first to
consider placing the child with biological relatives would be illogical because it would conflict with
the biological parent’s right to make the initial choice of an adoptive parent. Moreover, we observe
that, even in the context of the guardianship statutes cited by the Snyders, if no parent is available,
the court is required to consider first the guardian designated by the absent parent. See Tenn. Code
Ann. § 34-12-103 (1996). In short, we do not believe that the cited statutory provisions afford
different treatment to similarly situated persons.

        Finally, the Snyders mount a general constitutional attack on Tennessee’s adoption statutes.
Although some of the Snyders’ arguments are not clearly articulated, their primary contention
appears to be that the adoption statutes do not achieve their goal of protecting the child’s best
interests because they permit the biological parent to choose the child’s prospective adoptive parent
to the exclusion of the child’s other biological relatives. As pointed out by the Snyders, in enacting
the adoption statutes, the legislature indicated that the child’s best interests were entitled to
constitutional protection and that any conflict between the child’s interests and those of an adult

         6
            For purpose s of this appea l, we will presume that the Snyders had standing to assert the child’s constitutional
rights in these adoption proceedings; however, we note that, as a general rule, a litigant does not have standing to assert
another person’s lega l rights. See Allen v. Wright, 468 U.S. 737, 751 (198 4); State v. Sams, 802 S.W.2d 635, 637 n.3
(Tenn. Crim. Ap p. 1990 ); Bentley v. S tate, 552 S.W .2d 778 , 780 (Tenn. Crim. App. 1 977); see also McCann v.
Weathers , No. 02A01-9704-CH-00092, 1997 WL 607491, at *4 (Tenn. Ct. App. Oct. 1, 1997) (no perm. app. filed);
Tennessee Med. Ass’n v. Corker, No. 01A01-9410-CH-00494, 1995 WL 2 28681 , at *3 (Tenn. Ct. App. Apr. 19, 1995)
(no perm. app. filed).

         7
         Some courts have suggested tha t this right has constitutional implications because it is related to the
fundamental right of parents to make decisions concerning the care, custody, and control of their children. See In re T.J.,
666 A.2d 1, 11-13 (D.C. 19 95), cert. denied, 518 U.S. 1028 (1 996); Freem an v. Ch aplic, 446 N.E.2d 1369, 1374-76
(Mass. 1983).

                                                           -17-
should “always be resolved to favor the rights and the best interests of the child.” See Tenn. Code
Ann. § 36-1-101(d) (1996).

        We conclude that this argument is without merit. When faced with such a constitutional
assault on a statute, this court must indulge every presumption and resolve every doubt in favor of
the constitutionality of the legislative enactment. See Riggs v. Burson, 941 S.W.2d 44, 51 (Tenn.),
cert. denied, 522 U.S. 982 (1997); Vogel v. Wells Fargo Guard Servs., 937 S.W.2d 856, 858 (Tenn.
1996). The party challenging the constitutionality of a statute “bears a heavy burden of overcoming
that presumption.” Helms v. Tennessee Dep’t of Safety, 987 S.W.2d 545, 550 (Tenn. 1999).

         In our view, the Snyders have failed to meet their burden of demonstrating that Tennessee’s
adoption statutes are unconstitutional. Although the Snyders ably argue that, in some circumstances,
the adoption statutes do not serve the best interests of adoptive children, we believe that many of
their arguments do not raise constitutional issues but, rather, are complaints that would be more
appropriately addressed to the legislature responsible for enacting and revising the statutes.
Moreover, although the Snyders criticize the adoption statutes for permitting a biological parent to
designate his or her child’s prospective adoptive parent, we reiterate that this choice is always subject
to the trial court’s ultimate determination that the proposed adoption is in the child’s best interests.
The Snyders remain firm in their conviction that their grandson’s best interests were not served in
these adoption proceedings; however, such a result does not mean that the adoption statutes
themselves are constitutionally defective.

       The trial court’s final decree of adoption is affirmed, and this cause is remanded for further
proceedings consistent with this opinion. Costs of this appeal are taxed to the appellants, Cindy G.
Snyder and Wolfgang W. Snyder, and their surety, for which execution may issue if necessary.




                                                         ___________________________________
                                                         DAVID R. FARMER, JUDGE




                                                  -18-